Case 5:17-cr-20464-JEL-EAS ECF No. 218, PageID.4699 Filed 01/25/21 Page 1 of 6




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


 United States of America,

                         Plaintiff,     Case No. 17-20464

 v.                                     Judith E. Levy
                                        United States District Judge
 Zoe-Ann McDonald (D3),
                                        Mag. Judge Elizabeth A. Stafford
                         Defendants.

 ________________________________/

  ORDER 1) DENYING WITHOUT PREJUDICE DEFENDANT
  ZOE-ANN MCDONALD’S MOTION FOR COMPASSIONATE
 RELEASE [209]; 2) EXTENDING DEFENDANT’S SURRENDER
 DATE UNTIL JUNE 4, 2021; AND 3) ORDERING THE PARTIES
  TO PROVIDE A JOINT REPORT AND RECOMMENDATION
  REGARDING DEFENDANT’S MEDICAL STATUS BY MAY 7,
                           2021

      Before the Court is Defendant Zoe-Ann McDonald’s motion for

compassionate release from prison due to her particular medical

vulnerability to the ongoing COVID-19 pandemic. (ECF No. 209.) For

reasons set forth below, the Court denies this motion without prejudice.

However, because the Court shares Defendant’s concerns about her

potential susceptibility to a dire outcome should she contract COVID-19,

the Court will extend Defendant’s surrender date until June 4, 2021. The
Case 5:17-cr-20464-JEL-EAS ECF No. 218, PageID.4700 Filed 01/25/21 Page 2 of 6




Court additionally orders the parties to provide a report and

recommendation on Defendant’s medical status, including whether she

has been vaccinated for Covid-19, by no later than May 7, 2021.

      On January 9, 2019, this Court sentenced Defendant Zoe-Ann

McDonald to imprisonment for one year and one day after Defendant

McDonald pleaded guilty to Conspiracy to Pay and Receive Health Care

Kickbacks under 18 U.S.C. § 371. (ECF No. 138.) Due to Defendant

McDonald’s subsequent cancer diagnosis and ongoing treatment, the

parties have stipulated to four separate extensions of Defendant

McDonald’s voluntary surrender date so that Defendant McDonald could

receive follow-up care from her medical team. (See ECF No. 187,

PageID.4475.) The most recent stipulation extended Defendant

McDonald’s surrender date to February 3, 2021. (ECF No. 213.)

      On November 20, 2021, while not yet in custody but anticipating

her then-surrender date of December 3, 2020, Defendant filed an

emergency motion seeking preemptive compassionate release from her

prison sentence due to her medical vulnerabilities to the COVID-19

pandemic. (ECF No. 209.) The parties then stipulated to extend

Defendant’s surrender date until February 3, 2021—rendering the


                                      2
Case 5:17-cr-20464-JEL-EAS ECF No. 218, PageID.4701 Filed 01/25/21 Page 3 of 6




motion non-emergent—and the United States requested to extend its

response date until January 14, 2021. (ECF Nos. 213-214.) The Court

granted the United States’ request—de facto staying Defendant’s motion

until that date.

      With the parties having fully briefed Defendant’s motion and with

the approaching surrender date, the Court now turns to Defendant’s

motion. Because the Court may not adjudicate a compassionate release

motion filed before a defendant has begun serving her sentence, the

Court denies this motion without prejudice.

      Under the compassionate release statute, courts may modify a term

of imprisonment only if, “upon motion of the Director of the Bureau of

Prisons, or upon motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” 18 U.S.C. 3582(c)(1)(A).

      The Sixth Circuit has made clear that it considers this language to

establish “an unyielding procedural requirement” available only to

prisoners. See United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020)


                                      3
Case 5:17-cr-20464-JEL-EAS ECF No. 218, PageID.4702 Filed 01/25/21 Page 4 of 6




(“If the Director of the Bureau of Prisons does not move for compassionate

release, a prisoner may take h[er] claim to court only by moving for it on

h[er] own behalf. To do that, [s]he must ‘fully exhaust[] all administrative

rights to appeal’ with the prison or wait 30 days after h[er] first request

to the prison. . . . The language Congress used is quite mandatory[]. It

says a ‘court may not’ grant relief without complying with the exhaustion

requirement.’”). Defendant has not—nor can she, as she is not yet in

custody—satisfy the statute’s mandatory procedural requirements.

Accordingly, the Court must dismiss Defendant’s motion without

prejudice.1 Defendant is free to renew this motion in custody after

exhausting her procedural options.

      While compassionate release is not currently the correct procedural

avenue for Defendant’s relief, the Court shares her concerns about her




      1  Defendant cites one case from the Southern District of New York for the
proposition that, “notably absent from [the compassionate release] statute is any
express requirement that a defendant be in the custody of the [BOP] at the time [s]he
petitions for compassionate release.” (ECF No. 209, PageID.4643 (citing United States
v. Austin, 2020 WL 3447521, at *2 (S.D.N.Y. June 22, 2020)).) However, Defendant
did not proffer—nor could the Court find—similar authority that is binding in this
circuit. Faced with the express custodial administrative requirements set forth in the
statute, as well as the Sixth Circuit’s clear mandate in Alam, the Court declines to
follow the statutory interpretation suggested in Austin.
                                          4
Case 5:17-cr-20464-JEL-EAS ECF No. 218, PageID.4703 Filed 01/25/21 Page 5 of 6




dire medical situation and her particular vulnerability to the COVID-19

pandemic. In its response brief, the United States suggests that

      an additional extension of the Defendant’s surrender date, as
      already noted by the Court, is [a] more appropriate remedy
      [than compassionate release], as it would allow the Defendant
      to remain outside of the prison system for the duration of the
      COVID-19 pandemic, would prevent any additional medical
      burden on federal prison resources during this time of crisis,
      and would ensure that Defendant will nevertheless
      eventually repay her debt to society as originally
      contemplated by this Court.

      (ECF No. 216, PageID.4687-4688.) The Court agrees with this

reasoning and will accordingly extend Defendant’s surrender date until

June 4, 2021. In order to forestall another emergency motion, the Court

additionally orders the parties to submit a joint report and

recommendation regarding Defendant’s medical condition, her vaccine

status, her upcoming surrender date, and the COVID-19 pandemic by no

later than May 7th, 2021.

      IT IS SO ORDERED.

Dated: January 25, 2021                   s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge




                                      5
Case 5:17-cr-20464-JEL-EAS ECF No. 218, PageID.4704 Filed 01/25/21 Page 6 of 6




                     CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on January 25, 2021.

                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      6
